By the Court.
When a sheriff delivers to the warden of the penitentiary a convict and a bill of the costs in the case in which he was convicted, such costs not having- been made on execution against the convict, it is the duty of the warden, under section 7336, Revised Statutes, to inspect suc’h bill, to determine that it contains only such items as were certified by the common pleas court, and such further items as are the proper expenses of transporting the convict to the penitentiary. But he is without authority to review the action of the court as to the items of costs accruing during the trial.
When a subpoena has been issued under section 7200, Revised Statutes, for a convict confined in the penitentiary it is the duty of the warden, under section 7291, Revised Statutes, to take such convict before the court, issuing' such subpoena and there to detain him until he is discharged by order of the court, or to cause him to be so taken and detained. Guards of the penitentiary wno take a convict before such court in obedience to a subpoena are, while so engaged, performing their appropriate duties for which their compensation is fixed by section 7388-14, Revised Statutes, and no deduction from the monthly compensation so fixed by the statute can be made on account of their absence from the penitentiary while engaged in such service, nor can compensation to them for such service be taxed as co'sts in the case.

Peremptory writ allowed.